                      UN ITED STA TES DISTRICT COU RT FO R TH E
                           SO U TH ERN D ISTRIC T OF FLO RIDA
                 Case N um ber:17-20307-C R-M A R TlN EZ/O T AZO -% Y E S

 UN ITED STA TES O F A M ERICA ,

        Plaintiff,


 D AN IEL JO NES,

        Defenclant.


                 O R D ER A D O PTIN G R EPO R T A N D R EC O M M EN DA TIO N
                             O N CO UN SEL'S CJA V O UC H E R

       THIS CAUSE cam ebeforethe Courtupon the Reportand Recom m endation on Counsel's

Fifth lnterim CJA V ouchersubm itted pursuantto the Crim inalJustice A ctV oucher113C.0756444

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonMarch4,2019,(ECFNo.11221.
M agistrateJudge Otazo-Reyes,recom m endsthatthisCourt,approvethe Fifth Interim CJA Voucher

andthatAttorneyRichardHoulihanbepaid atotalsum of$73,402.00.Thepartieswereaffordedthe

opportunityto fileobjectionstotheReportandRecommendations,howevernonewerefiled.The
CourtnotesColznsel'sNoticeofNoObjectiontoMagistrate'sReportandRecommendation
(ECF No.11231. Accordingly,the Courthasconsidered theReportand Recommendation,the
pertinentpal'tsoftherecord and forthereasonsstated in the Reportofthe M agistrateJudge,and upon

independentreview ofthe file and being otherwise fully advised in the prem ises,itis

       O R DE RED AN D AD JUD G ED thatu nited StatesM agistrateJudgeA liciaM .O tazo-Reyes's

ReportandRecommendationsgECFNo.11221,isherebyADOPTED and AFFIRM ED.
       DONE AND ORDERED inChambersatMiami,Florida,this $9 dayofMarch,2019.
                                                                  3             j



                                                   JO SE .M A RTIN EZ
                                                   U N IT STA TES DISTRICT JU D GE
Copies provided to:
M agistrate Judge O tazo-Reyes
Richard H oulihan,Esq
CJA Adm inistrator
